Lee, J.
J. B. Hopkins and J. Van Wilson were candidates for the office of supervisor of the First District of Coahoma. County in the primary election on August 7, 1951. There are two precincts in that district, namely, Lula and Rich. According to the reports of the managers of the election, each candidate received 116 votes. The executive committee, on its canvass of the returns, found that Wilson received 117 votes and Hopkins 116, and declared Wilson to be the nominee.
Hopkins, thereupon proceeding under Section 3143, Code 1942, filed his contest with the committee, setting up his several grounds of contest. Seasonably Wilson filed his answer and cross petition. However, no action on the contest was ever taken by the committee.
Hopkins, thereupon proceeding under Section 15, Corrupt Practices Act of 1935, Code 1942, Secs. 3182-3188, filed his petition in the circuit court for a judicial review, setting up the same grounds of contest. Wilson filed both a motion to dismiss for want of jurisdiction, and his answer and cross petition. The special court was constituted, and on the hearing, overruled the motion to dismiss, together with several other motions not' necessary to mention.
On the trial, at the conclusion of the evidence, oral and documentary, the trial judg’e made his findings of fact, and dictated them to the reporter. He adjudicated that Wilson had received 117 votes and Hopkins had re*418ceived 115 votes, and declared Wilson to be tbe nominee. A decree was entered accordingly and Hopkins appeals here upon bis bill of exceptions, which, on order of tbe trial judge, includes tbe transcript of tbe evidence.
On Appellee’s Motion to Dismiss
 Tbis motion was urged in tbe lower court and is urged bere. Tbe contention is that Section 3182, Code 1942, was not complied witb as regards tbe two certifying attorneys. However, tbe proof showed that two nephews of one of tbe certifying attorneys married two nieces of appellant’s wife, and that tbe other attorney is a nephew of one of tbe lawyers in tbe partnership representing appellant. Neither of these attorneys was disqualified on account of tbe stated relationships, and tbe evidence was ample, in all respects, to sustain tbe action of tbe trial judge' in overruling tbe motion. Norwich Union Fire Ins. Co. v. Standard Drug Co., 121 Miss. 510, 83 So. 676, 11 A. L. R. 1321; Shireman v. Wildberger et al., 125 Miss. 499, 87 So. 657; McLendon v. State, 187 Miss. 247, 191 So. 821; Harris v. Stewart, 187 Miss. 489, 193 So. 339.